EXHIBIT 10.1
 
[execution copy]
 
RETIREMENT AGREEMENT
 
THIS AGREEMENT made this 16th day of December, 2011 (the “Effective Date”), is
made and entered into by and among CFS Bancorp, Inc., an Indiana corporation
(the “Company”), Citizens Financial Bank, a federally chartered savings bank
(the “Bank”) (collectively, the “Employers”) and Thomas F. Prisby
(“Executive”).  Terms used in this Agreement but not specifically defined herein
shall have the same meaning as in the Employment Agreements (as defined below).
 
W I T N E S S E T H:
 
WHEREAS, Executive is currently a director, officer and employee of the
Employers;
 
WHEREAS, the Company and Executive entered into an Employment Agreement dated
May 1, 2008, as amended (the “Company Employment Agreement”), and the Bank and
Executive entered into an Employment Agreement dated May 1, 2008, as amended
(the “Bank Employment Agreement”) (collectively, the “Employment Agreements”);
 
WHEREAS, Executive and the Employers have determined that it is in their
collective best interests for Executive to retire from all officer and director
positions with the Employers effective as of December 30, 2011 and as an
employee effective December 31, 2011;
 
WHEREAS, the Employers and Executive desire to set forth agreements relating to
certain compensation and other matters with respect to his retirement and the
services hereunder.
 
NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which consideration is acknowledged by the parties, it is hereby
agreed as follows:
 
1.         Recitals.  The recitals hereinbefore set forth constitute an integral
part of this Agreement, evidencing the intent of the parties in executing this
Agreement, and describing the circumstances surrounding its execution.  Said
recitals are by express reference made a part of the covenants hereof, and this
Agreement shall be construed in the light thereof.
 
2.         Retirement.  Executive hereby retires from all officer and director
positions with the Employers effective as of December 30, 2011 and from
employment with the Employers effective as of December 31, 2011.
 
3.         Retirement Compensation Matters.
 
(a)           Executive shall continue to receive his Base Salary as in effect
on the Effective Date through his retirement date of December 31, 2011.  In the
event bonuses are awarded to senior management of the Employers under the CFS
Bancorp, Inc. 2011 Performance-based Cash Incentive Plan, Executive shall be
eligible to receive such bonus, if any,
 


 
 

--------------------------------------------------------------------------------

 


as may be awarded to him by the Compensation Committee, notwithstanding the
requirement that participants must be employed by an Employer on the date the
bonuses are paid in order to be eligible to receive a bonus.
 
(b)         Executive’s active participation as an employee under the Employers’
employee and executive benefit plans will cease upon December 31, 2011 and
benefits shall thereafter be paid or provided as set forth in such plans, a
summary of which has been provided to Executive.
 
(c)         The vesting, exercisability, payment and/or forfeiture of the
Executive’s retention, equity and long-term cash awards shall be governed by the
provisions of the various award agreements between Executive and the Employers,
a summary of which has been provided to Executive.
 
(d)         (i)           As compensation for Executive’s agreement and
obligations set forth herein, the Bank shall pay to Executive $100,000 (less
applicable withholding) monthly commencing in January 2012 and ending in January
2013.  The payments shall be made on the first regularly scheduled payroll date
of the month.
 
(ii)           In addition, for purposes of defraying the cost of medical and
other expenses, the Bank shall pay to Executive $75,000 (less applicable
withholding) on the first regularly scheduled payroll date of January, 2012.
 
4.           Chairman Emeritus Appointment. In connection with his retirement,
Executive will be appointed Chairman Emeritus of the Bank for a term commencing
December 31, 2011 and ending December 31, 2013.  The Bank and Executive
acknowledge and agree that the position is an honorary one and does not confer
on Executive the rights or obligations of an employee, officer or director of
the Bank or any authority to bind the Bank in any manner. During the period of
Executive’s appointment as Chairman Emeritus, Executive shall make himself
available to assist management of the Bank at such times and in such manner as
the Chairman of the Board or Chief Executive Officer of the Bank may reasonably
request, which assistance shall generally include, but not be limited to, advice
on matters related to the Bank’s relationships in its communities, general
advice to the Chairman or Chief Executive Officer of the Bank, and assistance
transitioning Executive’s former duties to others.
 
5.           Conditions to Certain Payments.  The amounts payable under Section
3(d) above are subject to (a) Executive’s execution (and non-revocation) of a
release of all claims upon his retirement on December 31, 2011 in the form
attached hereto as Exhibit I, and (b) Executive’s compliance with his
obligations under this Agreement, including, but not limited to those set forth
in Sections 7 and 8 below.  In the event Executive breaches this Agreement, the
Bank shall cease to make monthly payments under Section 3(d) from the date of
the occurrence of such event.  In addition, in the event Executive breaches his
obligations under Section 7 or 8, Executive shall immediately repay to the Bank
an amount equal to any amounts paid under Section 3(d) as of the date of such
breach plus interest at the rate of 10% per annum from the date of such breach
until such amounts have been repaid in full to the Bank.
 


 
2

--------------------------------------------------------------------------------

 


6.         Expenses.  The Bank shall pay or reimburse Executive for reasonable
and appropriate out-of-pocket expenses incurred by him with the Bank’s prior
approval in connection with his appointment as Chairman Emeritus, in each
instance in accordance with the Bank’s expense reimbursement
policies.  Executive must provide proper documentation to Bank for all expenses
before the Bank’s obligations to reimburse arise.
 
7.         Loyalty, Confidentiality, Non-Competition and
Non-Solicitation.  Executive understands and acknowledges: (a) his obligations
to the Employers under Section 3 of his Employment Agreements with respect to
loyalty, confidentiality, non-competition and non-solicitation, and (b) that
such obligations shall continue to apply to and obligate him through the periods
set forth in the Employment Agreements, as if set forth herein in full.
 
8.         Non-disparagement. Executive shall not publicly disparage or make or
publish any negative statements or comments about the Employers, any of the
Employers’ subsidiaries or affiliates or any of their respective products,
services, directors, officers or employees, nor shall Executive make any
statements inconsistent with the provisions of this Agreement.  Subject to
applicable law, no executive officer of the Employers or members of the
Employers’ Boards of Directors shall publicly disparage or make or publish any
negative statements or comments about Executive.
 
9.         Return of Property.  Executive agrees (i) to return to the Employers
on or before December 31, 2011, at the Bank’s headquarters, all confidential
information or materials of the Employers that are in the Executive’s possession
or control or the location of which Executive knows (including, but not limited
to, any confidential information or materials contained on the Executive’s
personal data assistant or personal or home computer), and (ii) to return to the
Employers on or before December 31, 2011, at the Bank’s headquarters, all
vehicles, equipment, computers, cellular phones, mobile devices, credit cards,
keys, access cards, passwords and other property of the Employers that are in
the Executive’s possession or control or the location of which the Executive
knows, and to cease using any of the foregoing on and after December 31, 2011.
 
10.       Remedies.  Executive agrees that the Employers will suffer irreparable
damage and injury and will not have an adequate remedy at law in the event of
any actual, threatened or attempted breach by the Executive of the restrictive
covenants set forth in Sections 7 and 8.  Accordingly, in the event of a breach
or a threatened or attempted breach by the Executive of any of his covenants as
set forth in Section 7 or 8, in addition to all other remedies to which the
Employers are entitled at law, in equity or otherwise, the Employers shall be
entitled to a temporary restraining order, a permanent injunction and/or a
decree of specific performance.  The parties agree that a bond posted by the
Employers in the amount of One Thousand Dollars ($1,000) shall be adequate and
appropriate in connection with such restraining order or injunction and that
actual damages need not be proved by the Employers prior to their being entitled
to obtain such restraining order, injunction or specific performance.  The
foregoing remedies shall not be deemed to be the exclusive rights or remedies of
the Employers for any breach of or noncompliance with Section 7 or 8 by the
Executive but shall be in addition to all other rights and remedies available to
the Employers at law, in equity or otherwise.
 


 
3

--------------------------------------------------------------------------------

 


11.       Indemnification; Cooperation.  Executive shall continue to be entitled
to indemnification as set forth under Section 20 of the Company Employment
Agreement.  In addition, during Executive’s term as Chairman Emeritus of the
Bank, the Employers shall indemnify him to the fullest extent permitted by law
against all expenses and liabilities reasonably incurred by him in connection
with or arising out of any action, suit or proceeding in which he may be
involved by reason of good faith actions taken by him at the request of the
Chairman or Chief Executive Officer of the Bank.  Executive will cooperate fully
with the Employers in any investigation, negotiation, litigation or other action
arising out of transactions in which he was involved or of which he had
knowledge during his employment or service with the Employers, in accordance
with Section 25 of the Employment Agreements; provided, however, that the $1,000
per day fee set forth in said Section 25 shall not apply until after January
2013.
 
12.       Payment of Certain Additional Benefits and Costs.  The Employers agree
that Section 7 of the Company Employment Agreement (“Payment of Additional
Benefits under Certain Circumstances”) and Section 19 of the Company Employment
Agreement (“Payment of Costs and Legal Fees and Reinstatement of Benefits”)
remain in full force and effect as provided therein.
 
13.       Source of Payments.  All payments provided in this Agreement shall be
paid from the general funds of the Bank.  The Company, however, guarantees
payment of all amounts due hereunder to Executive, and if such amounts due from
the Bank are not timely paid by the Bank, such amounts shall be paid by the
Company.
 
14.       Regulatory Approval.  If payment of any portion of the payments
provided hereunder is barred by regulatory action, the Employers will use
commercially reasonable efforts to appeal such regulatory action so as to lift
any ban on payment of such amounts, and if such regulatory ban is lifted, to
promptly pay Executive such amounts.
 
15.       Employee Status.  Nothing in this Agreement shall be construed to
continue Executive’s employment by the Employers beyond December 31, 2011, the
date of his retirement.  The Executive shall not accrue or receive any benefits
under any employee benefit plan maintained by the Employers, attributable to his
appointment as Chairman Emeritus, provided that nothing in this Agreement shall
affect any rights to benefits Executive (and Executive’s spouse and dependents)
might have under any employee benefit plans of the Employers by virtue of his
service as an employee and/or his retirement.
 
16.       Entire Understanding.  This Agreement constitutes the entire
understanding between the parties relating to Executive’s retirement hereunder
and, except as provided herein, supercedes the Employment Agreements, it being
agreed that nothing herein or any event arising after the date hereof, shall
give rise to any severance or separation payments under the Employment
Agreements.  Any amendment of this Agreement shall be effective only to the
extent that it is in writing, executed by the Employers and Executive.
 
17.       Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of Executive’s executors, administrators, legal representatives, heirs
and legatees and on the Employers and their affiliates and their respective
successors and assigns.
 


 
4

--------------------------------------------------------------------------------

 


18.       Payment in the Event of Death.  Any amounts due to Executive under
this Agreement at the time of his death shall be paid to the Executive’s
surviving spouse, or in the absence of a surviving spouse, to the executor of
his estate.
 
19.       Waiver.  The waiver of any party hereto of a breach of any provision
of this Agreement by any other party shall not operate or be construed as a
waiver of any subsequent breach.
 
20.       Governing Law.  This Agreement shall be governed by, and interpreted,
construed and enforced in accordance with, the laws of the State of Indiana.
 
21.       Headings.  The headings of the Sections of this Agreement are for
reference purposes only and do not define or limit, and shall not be used to
interpret or construe the contents of this Agreement.
 
22.       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date above set forth.
 
 
EXECUTIVE
 
 
   
CFS BANCORP, INC.
 
 
/s/Thomas F. Prisby
   
/s/Daryl D. Pomranke
    Thomas F. Prisby
   
    Daryl D. Pomranke
    President and Chief Operating Officer
 
   
 

 
 
 
   
CITIZENS FINANCIAL BANK


 
 
   
/s/Daryl D. Pomranke
 
   
    Daryl D. Pomranke
    President and Chief Operating Officer
 
   
 

 
 
 
5

--------------------------------------------------------------------------------

 


Exhibit I to Retirement Agreement
 
RELEASE AGREEMENT
 
THIS AGREEMENT made this 31st day of December, 2011 (the “Effective Date”), is
made and entered into by and among CFS Bancorp, Inc., an Indiana corporation
(the “Company”), Citizens Financial Bank, a federally chartered savings bank
(the “Bank”) (collectively, the “Employers”) and Thomas F. Prisby (“Executive”).
 
Employers and Executive have entered into a Retirement Agreement relating to
Executive’s retirement from all officer and director positions with the
Employers effective as of December 30, 2011 and as an employee effective
December 31, 2011.  The Executive has voluntarily agreed to the terms of this
Agreement in exchange for the payments and other obligations of the Employers
described in the Retirement Agreement to which Executive otherwise would not be
entitled.
 
NOW THEREFORE, in consideration for such payments and obligations provided under
the Retirement Agreement:
 
 
1.
Executive hereby retires from all officer and director positions with the
Employers effective as of December 30, 2011 and from employment with the
Employers effective as of December 31, 2011.

 
 
2.
Executive on behalf of himself and his spouse, heirs, executors, administrators,
children, and assigns does hereby fully release and discharge the Employers,
their officers, directors, employees, agents, subsidiaries and divisions,
benefit plans and their administrators, fiduciaries and insurers, successors,
and assigns from any and all claims or demands for wages, back pay, front pay,
attorney’s fees and other sums of money, insurance, benefits, contracts,
controversies, agreements, promises, damages, costs, actions or causes of action
and liabilities of any kind or character whatsoever, whether known or unknown,
from the beginning of time to the date of these presents, relating to his
employment or termination of employment from the Employers, including but not
limited to any claims, actions or causes of action arising under the statutory,
common law or other rules, orders or regulations of the United States or any
State or political subdivision thereof, including the Age Discrimination in
Employment Act and the Older Workers Benefit Protection Act; provided, however,
that the foregoing waiver and release shall not apply to Executive’s rights to
enforce the Retirement Agreement or the equity awards described in Section 3(c)
thereof which remain outstanding after the Effective Date.

 


 
 

--------------------------------------------------------------------------------

 
 
Executive and the Employers acknowledge that it is their mutual intent that the
release contained above constitute a complete release and waiver of claims set
forth therein and that the Age Discrimination in Employment Act waiver fully
comply with the Older Workers Benefit Protection Act. Accordingly, Executive
acknowledges and agrees that:
 
(a)           The payments set forth in the Retirement Agreement exceed the
nature and scope of that to which he would otherwise have been legally entitled
to receive without this Agreement and his entitlement to them is conditioned
upon his compliance with this Agreement;
 
(b)           Execution of this Agreement and the Age Discrimination in
Employment Act waiver herein is his knowing and voluntary act;
 
(c)           He has been advised by the Employers to consult with his personal
attorney regarding the terms of this Agreement, including the aforementioned
waiver;
 
(d)           He has had at least twenty-one (21) calendar days within which to
consider this Agreement;
 
(e)           He has the right to revoke this Agreement in full within seven (7)
calendar days of execution and that none of the terms and provisions of this
Agreement shall become effective or be enforceable until such revocation period
has expired; and
 
(f)           He has read and fully understands the terms of this agreement.
 
This Agreement shall be governed by the laws of the State of Indiana and shall
be binding upon and inure to the benefit of the heirs and representatives of the
Executive and the successors and assigns of the Employers.
 
IN WITNESS WHEREOF, the parties have executed this Release Agreement on the date
indicated above.
 
 
CFS BANCORP, INC.
 
 
   
EXECUTIVE
 
 
By: 
 
   
 
Its:
 
   
Thomas F. Prisby
 
 
   
 

 
CITIZENS FINANCIAL BANK
 
   
 
 
By: 
 
   
 
Its:
 
   
 
 
 
   
 

 
 
 
 
 
 